            CASE 0:21-mc-00033-PJS Doc. 2 Filed 06/02/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                              Case No. 21-MC-0033 (PJS)


                                                 UNITED STATES’ MOTION FOR
 IN RE BLUE GRAND JURY                           EXTENSION OF TIME TO
                                                 RESPOND TO ORDER TO SHOW
                                                 CAUSE


       The United States of America, by and through its attorneys, W. Anders Folk, Acting

United States Attorney for the District of Minnesota, and Samantha Trepel, Special

Litigation Counsel for the Civil Rights Division, respectfully requests a two-week

extension, to June 18, 2021, to respond to the Court’s Order dated May 5, 2021 (Order).

See ECF No. 1. The Court previously ordered a response from the Government by June 4,

2021. Id. at 4-5. The United States has been diligently working to compose and compile

its response since the issuance of the Order and requires the additional time to coordinate

and finalize its response to the Order.



Dated: June 2, 2021                              Respectfully submitted,


W. ANDERS FOLK                                  KRISTEN CLARKE
Acting United States Attorney                   Assistant Attorney General


/s/ W. Anders Folk                               /s/ Samantha Trepel
BY: W. ANDERS FOLK                               BY: Samantha Trepel
Acting United States Attorney                    Special Litigation Counsel
Attorney ID No. 0311388                          Attorney ID No. 992377 DC
